DETAILED ACTION
Claim Status
This Office Action is in response to the claims filed on 09/22/2022.
Claims 1-20 are pending of and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to rejection of claims under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, Applicant is of the opinion that that the pending claims are not directed to a judicial exception and, even if they were, are integrated into a practical application and are significantly more than any such judicial exception because the claims do not fall under enumerated groupings of abstract ideas, are not “Directed To” any alleged abstract idea and they recite a practical application and they recite a combination of elements that is significantly more than an abstract idea.
Examiner fully considers Applicant’s position, but respectfully disagree because the claimed invention is directed to an abstract idea (user authentication in a transaction) which is grouped within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A such as commercial interaction without significantly more.  The additional elements merely use a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.  Therefore, as the claims continue to be directed to an abstract idea without significantly more, Examiner sustains the rejection.
With respect to the rejection relied up on, it is not based on (Packet Intelligence LLC v. NetScout Sys., Inc., 965 F.3d 1299, 1309 (Fed. Cir. 2020)), (Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2015)), (Cosmokey Sols. GMBH & Co. KG v. Duo Sec. LLC, 15 F.4th 1091, 1100 (Fed. Cir. 2021)), (Berkheimer v. HP, Inc., 881 F.3d 1360 (Fed. Cir. 2018)), (Microsoft Corp. v. i4i Ltd. P’ship, 564 U.S. 91, 95 (2011))), nor (Data Engine Techs. LLC v. Google LLC, 906 F.3d 999, 1011 (2018)), but (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014)).

With respect to rejection of claims under 35 U.S.C. 102 and 103, Applicant is of the opinion that the Office Action’s rejections appear to be the result of a misinterpretation and/or overgeneralization of the claimed methods and systems since in each independent claim, the claimed subject matter clearly includes two devices, (i) a non- transacting device (the first customer device) that is used as a means for authenticating a transaction (i.e., a particular activity) that is completed by (ii) a transacting user device (the second customer device) which is a clear distinction that was not appreciated in the Office Action and the method of and system for using one registered non-transacting device to authenticate another non-registered transacting device to proceed with an activity is unambiguously recited in the claims as Kirillin fails to teach or suggest using the authentication methods and systems recited in the present claims since Kirillin fails to teach or suggest (i) a transacting device being authenticated to perform a transaction by using (11) an authenticated non- transacting device that is used as an authentication factor and Kirillin at Figs. 5—7 and Pars. [0059]-[0062], [0066]-[0067] do not teach, “receiving, at an interaction channel of a service provider, a transaction request to perform a transaction from a second customer device,” such an embodiment.  Further, Applicant alleges that there is no authentication of a first device so that an activity can be performed by a second device, as is recited in the present claims.
Examiner fully considers Applicant’s position, but respectfully disagree because with Applicant’s characterization of the citations of Kirillin since by Applicant’s own admission of Pars. [0065-0066] of Kirillin that clearly describes the server (an interaction channel of a service provider) identify all user devices, e.g., authorized client devices (and) capable of push associated with the user id before the sever send OTP1 to every user device identified at 708 which is more than one (first) device after receiving a transaction request to perform a transaction from a second customer device (unauthorized client device).  Further, approving or denying the transaction is provided by server on the second customer device based on the validation of customer push confirmation and device ids.  Therefore, Kirillin anticipated the claimed inventions as recited and Examiner sustains the rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Analysis
In the instant case, claims 1-16 are directed to a method (Process).  Claims 17-20 are directed to a method (Process).  Therefore, these claims fall within the four statutory categories of invention.
The claim recites user authentication in a transaction, which is an abstract idea.  Specifically, the claims recite, "transmit a first request to enroll a user in push notification authentication; transmit hardware characteristics of the first customer device to a security; receive a push notification from a backend to approve a transaction; determine that the user approves the transaction based on receipt of an input in response to receiving the push notification; and transmit a user approval of the transaction to the backend; transmit a second request to the backend to perform the transaction; and store hardware characteristics of one or more registered customer devices; receive the second request to perform the transaction from the second customer; transmit the push notification to the first customer; receive the hardware characteristics of the first customer device; receive the user approval of the transaction from the first customer; compare the transmitted hardware characteristics the first customer device to the stored hardware characteristics of the one or more registered customer devices; and approve the transaction based at least in part on the user approval and the comparison, receiving, at a security, a request to enroll a user in push notification authentication; receiving, at the security, hardware characteristics of a first customer; storing, in the security, the hardware characteristics of the first customer device as a device identifier associated with the user; creating, by the security database, an authentication profile for the user; linking, by the security database, the device identifier to the authentication profile to enroll the user in the push notification authentication; receiving, at an interaction channel of a service provider, a transaction request to perform a transaction from a second customer; transmitting a push notification to the first customer, the push notification indicating (receipt of the transaction) the transaction has been requested and seeking an approval from the user; receiving, at the security, the approval from the user and the hardware characteristics of the first customer device from the first customer; comparing, by the security, the hardware characteristics received with the approval from the user with the hardware characteristics stored in the security; validating, by the security, the transaction request based on the approval from the user and a comparison between the hardware characteristics of the first customer device and the device identifier saved in the security (and by using the first customer as a hardware token); and approving or denying the transaction on the second customer based on the validation," which is grouped within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A such as commercial interaction of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim involves interacting with a customer to authenticate the customer to a transaction.  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as “one or more first processors; a first user interface in communication with the one or more first processors; and a first memory in communication with the one or more first processors and storing a mobile application that, when executed by the one or more first processors, causes the first customer device,” “security database,” “backend system,” “first user interface,” “a second customer device comprising: one or more second processors; a second user interface in communication with the one or more second processors; and a second memory in communication with the one or more second processors and storing instructions that, when executed by the one or more second processors,” and “the security database associated with the backend system,” merely use a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Specifically, the “one or more first processors; a first user interface in communication with the one or more first processors; and a first memory in communication with the one or more first processors and storing a mobile application that, when executed by the one or more first processors, causes the first customer device,” “security database,” “backend system,” “first user interface,” “a second customer device comprising: one or more second processors; a second user interface in communication with the one or more second processors; and a second memory in communication with the one or more second processors and storing instructions that, when executed by the one or more second processors,” and “the security database associated with the backend system,” perform the steps or functions of " transmit a first request to enroll a user in push notification authentication; transmit hardware characteristics of the first customer device to a security; receive a push notification from a backend to approve a transaction; determine that the user approves the transaction based on receipt of an input in response to receiving the push notification; and transmit a user approval of the transaction to the backend; transmit a second request to the backend to perform the transaction; and store hardware characteristics of one or more registered customer devices; receive the second request to perform the transaction from the second customer; transmit the push notification to the first customer; receive the hardware characteristics of the first customer device; receive the user approval of the transaction from the first customer; compare the transmitted hardware characteristics the first customer device to the stored hardware characteristics of the one or more registered customer devices; and approve the transaction based at least in part on the user approval and the comparison, receiving, at a security, a request to enroll a user in push notification authentication; receiving, at the security, hardware characteristics of a first customer; storing, in the security, the hardware characteristics of the first customer device as a device identifier associated with the user; creating, by the security database, an authentication profile for the user; linking, by the security database, the device identifier to the authentication profile to enroll the user in the push notification authentication; receiving, at an interaction channel of a service provider, a transaction request to perform a transaction from a second customer; transmitting a push notification to the first customer, the push notification indicating (receipt of the transaction) the transaction has been requested and seeking an approval from the user; receiving, at the security, the approval from the user and the hardware characteristics of the first customer device from the first customer; comparing, by the security, the hardware characteristics received with the approval from the user with the hardware characteristics stored in the security; validating, by the security, the transaction request based on the approval from the user and a comparison between the hardware characteristics of the first customer device and the device identifier saved in the security (and by using the first customer as a hardware token); and approving or denying the transaction on the second customer based on the validation."  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “one or more first processors; a first user interface in communication with the one or more first processors; and a first memory in communication with the one or more first processors and storing a mobile application that, when executed by the one or more first processors, causes the first customer device,” “security database,” “backend system,” “first user interface,” “a second customer device comprising: one or more second processors; a second user interface in communication with the one or more second processors; and a second memory in communication with the one or more second processors and storing instructions that, when executed by the one or more second processors,” and “the security database associated with the backend system,” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of user authentication in a transaction.  As discussed above, taking the claim elements separately, the “one or more first processors; a first user interface in communication with the one or more first processors; and a first memory in communication with the one or more first processors and storing a mobile application that, when executed by the one or more first processors, causes the first customer device,” “security database,” “backend system,” “first user interface,” “a second customer device comprising: one or more second processors; a second user interface in communication with the one or more second processors; and a second memory in communication with the one or more second processors and storing instructions that, when executed by the one or more second processors,” and “the security database associated with the backend system,” perform the steps or functions of " transmit a first request to enroll a user in push notification authentication; transmit hardware characteristics of the first customer device to a security; receive a push notification from a backend to approve a transaction; determine that the user approves the transaction based on receipt of an input in response to receiving the push notification; and transmit a user approval of the transaction to the backend; transmit a second request to the backend to perform the transaction; and store hardware characteristics of one or more registered customer devices; receive the second request to perform the transaction from the second customer; transmit the push notification to the first customer; receive the hardware characteristics of the first customer device; receive the user approval of the transaction from the first customer; compare the transmitted hardware characteristics the first customer device to the stored hardware characteristics of the one or more registered customer devices; and approve the transaction based at least in part on the user approval and the comparison, receiving, at a security, a request to enroll a user in push notification authentication; receiving, at the security, hardware characteristics of a first customer; storing, in the security, the hardware characteristics of the first customer device as a device identifier associated with the user; creating, by the security database, an authentication profile for the user; linking, by the security database, the device identifier to the authentication profile to enroll the user in the push notification authentication; receiving, at an interaction channel of a service provider, a transaction request to perform a transaction from a second customer; transmitting a push notification to the first customer, the push notification indicating (receipt of the transaction) the transaction has been requested and seeking an approval from the user; receiving, at the security, the approval from the user and the hardware characteristics of the first customer device from the first customer; comparing, by the security, the hardware characteristics received with the approval from the user with the hardware characteristics stored in the security; validating, by the security, the transaction request based on the approval from the user and a comparison between the hardware characteristics of the first customer device and the device identifier saved in the security (and by using the first customer as a hardware token); and approving or denying the transaction on the second customer based on the validation."  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of user authentication in a transaction.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-9, 11-16 and 18-20 further describe the abstract idea of user authentication in a transaction.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-10, 13-17 and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kirillin et al. (US 2013/0297513).
With respect to claims 1, 10 and 17, Kirillin discloses a methods and system for authenticating a transaction, the method and a first customer device comprising: 
one or more first processors; a first user interface in communication with the one or more first processors; and a first memory in communication with the one or more first processors and storing a mobile application that, when executed by the one or more first processors, causes the first customer device to (Figs. 10-15; Pars. 84, 89): 
transmit a first request to enroll a user in push notification authentication (Fig. 3; Pars. 38-39);
transmit hardware characteristics of the first customer device to a security database (Figs. 1-3; Pars. 31, 36, 44-46);
receive a push notification from a backend system to approve a transaction (Figs. 1-2, 10-15; Pars. 25-26, 28-30, 60, 65-67, 100-101); 
determine that the user approves the transaction based on receipt of an input via the first user interface in response to receiving the push notification (Pars. 29-30, 32, 34-35, 37, 60, 100-101); and 
transmit a user approval of the transaction to the backend system (Figs. 1-2; Pars. 29-30, 32, 34-35, 37, 60, 100-101); 
a second customer device comprising: one or more second processors; a second user interface in communication with the one or more second processors; and a second memory in communication with the one or more second processors and storing instructions that, when executed by the one or more second processors, causes the second customer device to (Figs. 7, 10-15; Pars. 64, 84, 89):
transmit a second request to the backend system to perform the transaction (Figs. 5-7; Pars. 59-62, 66-67); and 
the security database associated with the backend system that is configured to (Figs. 10-15; Pars. 84, 89):
store hardware characteristics of one or more registered customer devices comprising the first customer device (Figs. 1-3; Pars. 31, 36, 44-46); 
receive the second request to perform the transaction from the second customer device (Figs. 5-7; Pars. 59-62, 66-67); 
transmit the push notification to the first customer device (Figs. 1-2, 10-15; Pars. 25, 28-30, 100-101); 
receive the hardware characteristics of the first customer device (Figs. 1-3; Pars. 31, 36, 44-46); 
receive the user approval of the transaction from the first customer device (Figs. 1-2, 10-15; Pars. 29-30, 32, 34-35, 37, 100-101); 
compare the transmitted hardware characteristics the first customer device to the stored hardware characteristics of the one or more registered customer devices (Figs. 1-2, 6, 8; Pars. 29, 31, 36, 38, 52, 54, 69); and 
approve the transaction based at least in part on the user approval and the comparison (Par. 38),
receiving, at a security database, a request to enroll a user in push notification authentication (Fig. 3; Pars. 38-39);
receiving, at the security database, hardware characteristics of a first customer device (Figs. 1-3; Pars. 31, 36, 44-46);
storing, in the security database, the hardware characteristics of the first customer device as a device identifier associated with the user (Figs. 1-3; Pars. 31, 36, 44-46);
creating, by the security database, an authentication profile for the user (Figs. 1-3; Pars. 44-46);
linking, by the security database, the device identifier to the authentication profile to enroll the user in the push notification authentication (Figs. 1-3; Pars. 44-46);
receiving, at an interaction channel of a service provider, a transaction request to perform a transaction from a second customer device (Figs. 5-7; Pars. 59-62, 66-67);
transmitting a push notification to the first customer device, the push notification indicating (receipt of the transaction) the transaction has been requested and seeking an approval from the user (Figs. 1-2, 10-15; Pars. 25, 28-30, 60, 100-101);
receiving, at the security database, the approval from the user and the hardware characteristics of the first customer device from the first customer device (Figs. 1-3; Pars. 29-30, 32, 34-35, 37, 100-101);
comparing, by the security database, the hardware characteristics received with the approval from the user with the hardware characteristics stored in the security database (Figs. 1-2, 6, 8; Pars. 29, 31, 36, 38, 52, 54, 69);
validating, by the security database, the transaction request based on the approval from the user and a comparison between the hardware characteristics of the first customer device and the device identifier saved in the security database (and by using the first customer device as a hardware token) (Pars. 36-38); and
approving or denying the transaction on the second customer device based on the validation (Figs. 6-7; Pars. 63, 68).
With respect to claims 4, 6 and 14, Kirillin discloses all the limitation as described above.  Additionally, Kirillin discloses wherein the approval from the user is input into a mobile application operating on the second customer device; and the mobile application is associated with the service provider and is configured to capture the hardware characteristics of the first customer device (Fig. 7; Pars. 48-50, 66-67).
With respect to claims 5 and 20, Kirillin discloses all the limitation as described above.  Additionally, Kirillin discloses wherein the approval from the user comprises data indicative of at least one of a tap, a password, a pattern, or user biometrics inputted via the mobile application (Figs. 5-7; Pars. 52, 66-68).
With respect to claim 7, Kirillin discloses all the limitation as described above.  Additionally, Kirillin discloses wherein:
the interaction channel is a website and the service provider is a website provider (Figs. 1-14); 
the transaction request comprises a request to access the website (Figs. 1-14); and 
the push notification transmitted to the first customer device replaces responses to security questions when accessing the website (Figs. 1-14).
With respect to claims 8 and 15, Kirillin discloses all the limitation as described above.  Additionally, Kirillin discloses wherein:
the request to enroll the user in push notification authentication comprises user authentication preferences (phone number) (Fig. 3; Pars. 38-39, 44-46); and 
the push notification transmitted to the first customer device comprises an authentication method corresponding to the user authentication preferences (multifactor authentication) (Fig. 3; Pars. 38-39, 44-46).
With respect to claims 9 and 16, Kirillin discloses all the limitation as described above.  Additionally, Kirillin discloses wherein the push notification transmitted to the first customer device is transmitted via a Bluetooth or other wireless communication network (Fig. 16; Pars. 98-99).
With respect to claim 11, Kirillin discloses all the limitation as described above.  Additionally, Kirillin discloses creating, by the security database, an authentication profile for the user; and linking, by the security database, the hardware characteristics to the authentication profile to enroll the user in the push notification authentication (Pars. 41, 44-46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kirillin et al. (US 2013/0297513), in view of Gupta et al. (US 8,509,734).
With respect to claims 2, 12 and 18, Kirillin discloses all the limitation as described above.
Kirillin does not specifically disclose wherein the step of validating the transaction request is based upon a distance between the first customer device and the second customer device.  However, Gupta discloses wherein the step of validating the transaction request is based upon a distance between the first customer device and the second customer device (Abstract, Figs. 3-4; Col. 2, Line 52-Col. 3, Line 7; Col. 4, Lines 37-49; Col. 6, Line 22-Col. 7, Line 25; Col. 8, Line 61-Col. 9, Line 15; Col. 10, Lines 29-42; Col. 11, Lines 4-18).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the requirements of confirmation from an authorized client device associated with the customer account prior to performance of the banking transaction (Par. 26) of Kirillin in view of  wherein the step of validating the transaction request is based upon a distance between the first customer device and the second customer device (Abstract, Figs. 3-4; Col. 2, Line 52-Col. 3, Line 7; Col. 4, Lines 37-49; Col. 6, Line 22-Col. 7, Line 25; Col. 8, Line 61-Col. 9, Line 15; Col. 10, Lines 29-42; Col. 11, Lines 4-18) of Gupta in order allow a user to conduct transaction per session and to prevent a replay of a transaction session as a client accessing the session would need to know the random number (Kirillin, 42, 48) and to provide notification of an ongoing transaction to a primary account holder that is associated with a user device requiring approval from the primary account holder based on limitations or restrictions of the primary account holder (Gupta, Col. 10, Lines 43-52).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 3, 13 and 19, Kirillin in view of Gupta discloses all the limitation as described above.  Additionally, Gupta discloses wherein the step of transmitting the push notification is completed in response to determining that the first customer device and the second customer device are within a predetermined distance (Figs. 3-4; Col. 5, Lines 46-67; Col. 7, Lines 18-67; Col. 9, Lines 1-15; Col. 10, Lines 43-52; Col. 11, Lines 4-18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ozzie et al. (US 2010/0100725): Ozzie discloses wherein the first push notification comprises a pattern recognition request (CAPTCHA image); and wherein the first user input comprises a pattern (Figs. 2, 6, 8; Pars. 42, 46-47, 59).
Lyman et al. (US 2015/0088741): Lyman discloses determining, with a processor of the financial institution backend system, that a second mobile device must approve the first transaction, the determination based in part on preferences stored in memory of the financial institution backend system (Figs. 3-4; Pars. 16-30, 39-40, 49, 77, 114-130).
Livingston et al. (US 2012/0005311): Livingston discloses transmitting, via the antenna, notification including an authentication code to the second mobile device; and receiving, via the antenna, an authentication response from a second mobile application of the second mobile device, the authentication response including the authentication code; and iii) the authentication response is received from the second mobile device (Figs. 1-2, 5; Pars. 55-58, 60).
Mozer (US 2002/0194003): Mozer discloses the first notification from the first mobile device is a voice call from a customer; the first user input is speech from the customer; the authorized customer identification information includes an authorized voice; and determining, by the financial institution backend system, that the first user input matches the authorized voice (Figs.3-4; Pars. 21, 24-29, 31-33, 38, 41, 53-54).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685